-Order unanimously reversed and petition granted. On the particular facts disclosed herein, we think the court had jurisdiction and that the court should have granted a hearing on the appli*864cation. On condition that the petitioner Ziegler deposits with the Board of Elections the sum of $2,715 to defray the cost of a complete recount, the application for a recanvass, review and recount of all the ballots cast at the primary election for the office of member of the New York City Council, Twenty-third Senatorial District, of the Democratic party, is granted. All concur. Settle order. Present — Peck, P. J., Dore, Callahan, Breitel and Bastow, JJ.